UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                   No. 95-5374

QUINCY FARMER,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
v.                                   No. 95-5388

CHARLES ANTHONY BROWN,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                   No. 95-5389

PATRICK LAMAR HARRIS,
Defendant-Appellant.
UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                   No. 95-5390

KELVIN O'NEIL KENNEDY, a/k/a Buff,
Defendant-Appellant.
UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                     No. 95-5391

SHAWN KEITH BUDDEN,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                     No. 95-5392

ERIC LEON WALTERS, a/k/a Big E,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
v.                                     No. 95-5394

WILLIAM LEE HARPER, a/k/a Billy,
Defendant-Appellant.

Appeals from the United States District Court
for the District of South Carolina, at Florence.
C. Weston Houck, Chief District Judge.
(CR-94-297)

Argued: January 28, 1997
Decided: April 24, 1997

Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

                                  2
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Jack Bruce Swerling, Columbia, South Carolina; John
Allen O'Leary, Columbia, South Carolina; Marcia Gail Shein, LAW
OFFICES OF MARCIA G. SHEIN, P.C., Atlanta, Georgia, for
Appellants. Mark C. Moore, Assistant United States Attorney,
Columbia, South Carolina, for Appellee. ON BRIEF: Timothy E.
Meacham, JEBAILY & GLASS, P.A., Florence, South Carolina, for
Appellant Farmer; Ernest E. Yarborough, Chester, South Carolina,
for
Appellant Harris; Wm. Reynolds Williams, WILLCOX, HARDEE,
MCLEOD, BUYCK, BAKER & WILLIAMS, Florence, South Caro-
lina, for Appellant Kennedy; Walter W. Brooks, Harry C. Depew,
BROOKS LAW FIRM, Columbia, South Carolina, for Appellant
Walters. J. Rene Josey, United States Attorney, Jane B. Taylor,
Assis-
tant United States Attorney, David J. Slattery, Assistant United
States
Attorney, Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants-defendants Quincy Farmer, Charles Anthony Brown,
Patrick Harris, Kelvin Kennedy, Shawn Budden, Eric Walters, and
William Harper were tried jointly for various drug-related offenses
pursuant to a 30-count superseding indictment charging first, that
all
seven defendants, along with 15 others, conspired to possess and
dis-
tribute controlled substances, including crack cocaine, in
violation of
21 U.S.C. § 846; second, that Brown, Charles Adrian Ford, and James
Albert Johnson engaged in a continuing criminal enterprise in
viola-

                                 3
tion of 21 U.S.C. § 848; and, third, that various substantive
violations
of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 had been committed.

After a seventeen-day trial, the jury returned a verdict on the
con-
spiracy count, acquitting Walters, but convicting Farmer, Brown,
Har-
ris, Kennedy, Budden, and Harper. In addition, Brown was acquitted
on the continuing criminal enterprise count, and the defendants
were
acquitted of some, but not all, of the various substantive
violations.
The defendants now appeal their convictions, alleging a litany of
grounds for reversal. Finding all of their claims meritless, we
affirm.

I.

The defendants' primary contention is that there was insufficient
evidence to support the jury's finding that a single conspiracy
existed
among all of the defendants, or, at least, that defendants Budden
and
Brown were part of that single conspiracy.1 We disagree. The testi-
mony of Charles Adrian Ford and Michael Myers more than amply
supports the jury's verdict.
Ford, the government's key witness, formed the "hub" of the drug
distribution ring (along with Brown), and utilized defendants
Harris,
Budden, Harper, Kennedy and Farmer as "spokes" to sell the drugs
on the street.

Ford's testimony placed him and Brown at the center of the con-
spiracy. According to Ford, he and Brown not only obtained drugs
_________________________________________________________________
1 The defendants also argue that the district court should have
severed
the trials of the defendants. The only plausible argument in
support of
this that they offer is that Budden wanted to call co-defendant
Farmer as
a witness to rebut another witness' testimony regarding a drug
transac-
tion involving both Budden and Farmer. However, the defendants have
failed to meet their burden under United States v. Parodi, which
requires
that they establish: (1) a bona-fide need for Farmer's testimony;
(2) the
likelihood that Farmer would testify (instead of taking the Fifth
Amend-
ment); (3) the substance of Farmer's testimony; and (4) the
exculpatory
nature and effect of Farmer's testimony. 703 F.2d 768, 779 (4th
Cir.
1983). Accordingly, we hold that the district court did not err in
refusing
to sever the trials.

                                4
from the same source, J.A. at 258-59, but, in addition, coordinated
purchases from that source so they could supply each other with
drugs
when necessary, J.A. at 259-60. Indeed, over the course of their
rela-
tionship, Ford supplied Brown with some 5-6 kilos of cocaine, and
Brown supplied Ford with about the same amount.

Ford also explained how he and Brown utilized the other defen-
dants to distribute the drugs on the street. Ford did not just sell
the
drugs to the other defendants, who would then, on their own, sell
the
drugs on the street. Rather, Ford "fronted" the drugs to these
defen-
dants; that is, he gave them the drugs without immediately
demanding
cash, and he was paid only after they were able to sell the drugs.
J.A.
at 244. According to Ford, he "fronted" drugs to Kennedy from 50 to
100 times, J.A. at 243-45; to Harris on a bi-monthly basis in 1/4
to
1/2 kilo amounts, J.A. at 272-74; to Harper on a weekly basis in
1/4
kilo amounts, J.A. at 284-85; and to Budden on 10-12 occasions in
1/4 to 1/2 kilo amounts, J.A. at 261-63. Ford also testified that
he and
Budden were good friends, that the two "were the closest out of
any-
body on this indictment," J.A. at 263, and that, on several
occasions
when he sold drugs to Budden, Budden was accompanied by Farmer.
J.A. at 265-69.

In addition, the testimony of Myers, another key government wit-
ness, provides further support for the jury's verdict. Myers
testified
to a conversation that he had had with Ford and Brown, at which
Bud-
den was also present. According to Myers, he was attempting to pur-
chase drugs from either Ford or Brown when Ford indicated to Myers
that he (Ford) would not mind if Myers purchased the drugs from
Brown, because they would all be "keep[ing] it in the family." J.A.
at 1209-10.

Myers also testified to a drug transaction that involved him, Bud-
den, and Farmer. On December 9, 1993, Myers made three phone
calls to Budden, all recorded by police, over the course of which
they
agreed to meet in order to engage in a drug transaction. J.A. at
1218-
19. When Myers arrived at the appointed meeting place, he saw
approaching a car which he recognized as Budden's. J.A. at 1222. As
it turns out, Farmer was driving the car, J.A. at 1222-23, and
Myers
ended up purchasing drugs from Farmer. J.A. at 1232-34. During the
purchase, Farmer told Myers that he could not offer Myers a dis-

                                5
counted price on the drugs because the money from the drug transac-
tion belonged not to Farmer, but to Budden. J.A. at 1234. 2

II.

In addition to their primary claim regarding the existence of the
single conspiracy, the defendants raise a host of additional
claims,
which we address seriatim.
A.

The defendants contend that they were denied their constitutional
right to a fair and impartial jury because one of the jurors was
not
impartial. This claim is meritless.

The juror in question was, if anything, impartial in favor of the
defendants. According to the jury foreman, who reported the
potential
juror bias to the court, the juror in question had stated that she
was
"here to prove these people not guilty," Supp. J.A. at 15-16,
because
she "had a cousin who was addicted to hairspray" whom she believed
to be "a real nice guy." Supp. J.A. at 16.
Moreover, the district court took appropriate steps to satisfy him-
self that there was no danger of unfair jury bias. The court
questioned
the jury foreman in camera, where the foreman told the court that
he
had "just talked to [the juror in question] and she'[d] come
around."
Supp. J.A. at 15. Although the defendants apparently believe that
the
court should have questioned the juror directly in order to ensure
that
undue pressure had not been exerted upon her by the other jurors,
we
cannot conclude that the court's refusal to do so constitutes
error. For,
questioning of the juror by the court would itself have pressured
the
juror, perhaps more than any pressure that was brought to bear by
the
fellow jurors.
_________________________________________________________________
2 This incident is also the basis for Budden's conviction on Count
22,
which charged that he and Farmer "distribute[d] and possess[ed]
with
intent to distribute a quantity of cocaine base, . .. and did aid
and abet
each other and others in the commission of the aforesaid offense."
J.A.
at 189-90. We hold, contrary to Budden's contention, that Myers'
testi-
mony provides more than sufficient evidence to support this
conviction.

                                6
B.

The defendants next argue that the government violated Brady v.
Maryland, 373 U.S. 83 (1963), when it failed timely to disclose to
the
defendants certain handwritten notes that police officer Moore took
during an interview with Ford, which apparently contradicted some
of
Ford's testimony. We disagree.

The defendants suffered no prejudice from the late disclosure of
the
notes. Upon learning of the notes, the court immediately ordered
the
government to disclose them to the defendants. J.A. at 409-10. Fur-
thermore, Ford was the very first witness to be called at trial,
and the
court permitted the defendants to resume cross-examination of Ford
on the following day after having had a chance to review the notes
overnight, J.A. at 409-10. It appears that not even the defendants
found anything helpful in the notes, as they chose not to cross-
examine Ford after having had a chance to review the notes.

C.

Finally, the defendants raise a litany of alleged trial errors, all
of
which we reject.

First, the defendants argue that the district court should not have
admitted certain tape recorded evidence because the recordings were
inaudible. The district court, after twice listening to the tapes,
and
after conducting a hearing on the admissibility of the tapes, con-
cluded,
     [t]hey are very sketchy, there is no question about it. There
     are a lot of parts to them that you cannot hear. But it seems
     to me all in all, they give a pretty good idea what was going
     on, and I don't think that they are misleading. I don't think
     that they misrepresent the conversation, and I don't think
     that they are so substantially inaudible as to lose all mean-
     ing.

J.A. at 882. As the defendants fail to offer anything that draws
into
question the district court's judgment, we cannot say the district
court
erred.

                                 7
Second, the defendants claim that Myers' in-court identification of
Farmer was unconstitutionally tainted because, prior to that
identifica-
tion, the police had shown Myers a photograph of Farmer. We dis-
agree. Apart from that photograph, Myers had had personal dealings
with Farmer on five to ten occasions. J.A. at 1228. In addition,
before
the police showed Myers the photograph, he told them that a man
named "Quincy" (Farmer's first name) was the person from whom he
had purchased the drugs. J.A. at 1230-31.

Third, the defendants argue that they were unfairly prejudiced
when the government brought several firearms into the courtroom
which were ultimately not admitted into evidence. This claim, too,
is
meritless. Although the defendants claim that the firearms were
before the jury for some 10 to 15 minutes, Appellant's Reply Br. at
3, nothing in the record supports this assertion, see J.A. at
1691-96,
and, in fact, the record reflects that, while the weapons were
placed
just a few feet from the jury, they were there for"roughly two sec-
onds." J.A. at 1722. Moreover, though the district court apparently
did
not give the jury a limiting instruction (as it had earlier stated
that it
would do), the defendants did not object, perhaps out of the
(reason-
able) belief that the instruction would do more harm than good.

Finally, the defendants argue that the disparity in the sentences
for
crack and powder cocaine violate their rights under the Equal
Protec-
tion Clause of the Fourteenth Amendment. This argument is fore-
closed by our decision in United States v. Thomas, 900 F.2d 37, 39-
40 (4th Cir. 1990).3

III.

For the reasons stated herein, the judgment of the district court
is
affirmed.

AFFIRMED
_________________________________________________________________

3 To the extent that the defendants argue that the cocaine actually
seized was not crack, but powder, cocaine, they have adduced no
evi-
dence that the district court erred in this respect.

                                 8